07/26/2021
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                           July 23, 2021
             ARTHUR JACK SHIPLEY v. CHRISTA ELISE SHIPLEY

                    Appeal from the Circuit Court for Hamilton County
                        No. 16-D-1610       John B Bennett, Judge
                        ___________________________________

                              No. E2021-00670-COA-R3-CV
                          ___________________________________


Because the notice of appeal in this case was not timely filed this Court lacks jurisdiction
to consider this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

THOMAS R. FRIERSON, II, J.; D. MICHAEL SWINEY, C.J.; AND JOHN W. MCCLARTY,
J.

Arthur Jack Shipley, Hixson, Tennessee, pro se appellant.

Glenna M. Ramer, Chattanooga, Tennessee, for the appellee, Christa Elise Shipley.

                                 MEMORANDUM OPINION1

       The notice of appeal filed by the pro se appellant on June 17, 2021, states that
appellant is attempting to appeal a final judgment entered in the Circuit Court for Hamilton
County (“the Trial Court”) on May 1, 2019. By Order entered July 13, 2021, this Court
ordered appellant to show cause why this appeal should not be dismissed. Appellant
responded to our show cause Order, but failed to show that the appeal was timely filed.

       A notice of appeal “shall be filed with the clerk of the appellate court within 30 days

       1
           Rule 10 of the Rules of the Court of Appeals provides:

               This Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion
       when a formal opinion would have no precedential value. When a case is decided
       by memorandum opinion it shall be designated “MEMORANDUM OPINION,”
       shall not be published, and shall not be cited or relied on for any reason in any
       unrelated case.
after the date of entry of the judgment appealed from . . ..” Tenn. R. App. P 4(a). “The
thirty-day time limit for filing a notice of appeal is mandatory and jurisdictional in civil
cases.” Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); see also Ball v. McDowell, 288
S.W.3d 833, 836 (Tenn. 2009). If a notice of appeal is not timely filed, this Court is not at
liberty to waive the procedural defect. Tenn. R. App. P. 2.; see also Arfken & Assocs., P.A.
v. Simpson Bridge Co., 85 S.W.3d 789, 791 (Tenn. Ct. App. 2002).

        Appellant filed his notice of appeal well beyond thirty days from the date of entry
of the Trial Court’s final judgment. As appellant failed to file his notice of appeal within
thirty days of entry of the Trial Court’s judgment, the notice of appeal was untimely filed,
thus depriving this Court of jurisdiction. This Court is not at liberty to waive the procedural
defect or to grant an extension of time to file an appeal. This appeal is hereby DISMISSED.
Costs on appeal are taxed to the appellant, Arthur Jack Shipley, for which execution may
issue.

                                                          PER CURIAM




                                             -2-